  I         Law O.ffice of Grcgory S. Parvin
            290 N. Willow Strect 'kWasilla, AK 99654
 2    .
            P: (907) 376-2800 • F: (907) 376-2828 ,
 3,         Gregoty S. Parvin: aparviii@gpai-vijilaw.com
            Giriger Ctu•et; Paralcgal: gcuret a?gparviillaw.com
 4.
                             IN 'hIIE SUPERIOR COURT FOR THE STATE OF ALASKA
.5
                                      TI-IIRD .1UDICIAL DISTRICT f1T. PALMER
 6
             ELIZABETI-I 1-I-ICKEY,                             )
 7.
                                                                )
                           Plaintiff(s),                        )
 s
             vs.                                                )
 9                                                              )
             USAA GENERAL INDEMNITY                             )     Casc No. 3Pi1-21- 01312 CI
.10          COMPANY.,                                          )                           :
                                                                )
11
                           Del:endant(s)                        ) .
12
                                                       COMPLAINT
13
                    Plaintiff Elizabeth I-Iiekey, by and through her attorney,'fhe Law Office ofGrc ory S.
14

15          Parv.in, and for lier Coniplaint, hereby states atnd atleges as follows:

16                                   THE PARTIES, JURISDICTION, & VCN.UU -
.17
               1. P.laintifP Tlizabeth L-Iickey is arid was at all times relevant hereto, a resident'of Wasilla,
Is
                    Alaska within Alaska's Third Judicial District.
19
               2. Defendant USAA General Indeninity Conipany (USAA) is an insuratice conipany
20

21.                 licensed and autliorized to do business in Alaska, including selliiig aufoniobile insurance

22                  policies to Alaska residence covering losses in Alaska..
23
               3. This Coui-t has jurisd.iction pursuant to AS 22.10.020.
24
               4. . Venue is proper because Plaiiriiffis cause of action accrued due to acts and omissions
25
                    occurring within tlie 'I'hird Judicial'District in Alaska.
26

27
            CC)MPLAINT,                                                                      FUCKG}' I! USA1t
                                                                                  CASEN0.3PA-21- 01312      Ci
28
                                                                                             Page I of 5




 /

          Case 3:21-cv-00112-JWS Document 1-1 Filed 05/07/21 Page 1 of 5Exhibit A
                                                                                                      Page 1 of 5
 l
                                      GENERAL ALLLGATIONS
2
        5. Elizabeth and lier husband, Paul I-Iickey, purchased autonaobilc insurance coverage fi`om
;
            USAA; Elizabcth was inclticied amount fihe nanied insLireds. The USAA policy iilc(uded
 4
           niedical payments coverage as well as otlicr insuratice benetits.
 5

6       6. . In the policy USAA.sold to tlie Hickeys; USAA contracted to -pay medically necessary

 7         and appropriate expenses and services resulting from aii insiu•ed sustaining bodily injury
 8
            in an auto accidetit.
 9
        7. On January 4, 2018, 1✓lizabetli I-Iickey s.ustained serious. bodily injuries in an autoniobile .
10
           accident caused by.no fault of her own
I1

l~      8. T'lie I-Iickey's auto insurance policy with USAA was in full foi•ce and effect at.ihe time .I

13          of th.e January 4, 2018 aLtto accldent.
14
        9.. In.response to Clizabeth I-Iickey's demand for N1e,d Pay benefits Lutder her policy, tJSAA
15
            has`refused to pay witliout a reasonable basis and in breach ol`contract and tlle covenant
16
            of good.faith and fair dealing.
17. .

18                                    FIRST CAUSL OF ACTION
                                           (Breach of Contract)
19
        10. Plaintiff incorporates by.refer.ence the allegations in ~5aragr~iphs 1-9 of her Coiilplaint.
20

21      11. Plaintiff is a naincd insLred under tlie policy of automobile insurance USAA sold to tlie -

22          Hickeys, in effect on Januaty.4, 2018. Tfiis insurance contract obligated USAA to pay all
23
            medically necessaiy and appropriate niedical sei-vices arising fi•om Uodily iiajuries
24
            Elizabeth Hickey sustained.in the .fanuary 4, 2018 accident.
25

26

27

28




Case 3:21-cv-00112-JWS Document 1-1 Filed 05/07/21 Page 2 of 5Exhibit A
                                                                                             Page 2 of 5
 I .       '12. Pla.ititiff 1;1'izabeth L-Iickey sustaitied signif:icaiit bodily injuries tlirough no fault of~ lier.
 2
               own in tlle Tanuary 4, 201 S auto acciclent while occupving a vehicle, thus triggering the
 3
               niedical beneiits coverage under USAA's automobile policy.
 4
           13. Plaintiff complied witli all conditions for tiiedical paynietits coverage under.her USAA
 5

(              auto policy

 7         14. Defetidant lias denied or otheewise failed to tiniely adjust all . tlie inedical benefits
 S
               payments Plaintiff is owed.under her.USAA auto policy:.
 ~.

           15. Defendant's .failure to tender all tlte coverage to which Plaintiff is entitled uiider lier
10
               USAA policy arising fi•oin the bodily injuries and danlages she sustained in the ,laiivary
ll

12             4, 2013 auto accident constitutes Defendaiit's breach of con4ract.
                                                                                                                        I
13         16. Plaintiff was damages by. USAA's breacli of contract, entitlin(i hei•. to a.11 damages
14 _
               allowable by law; including but not limited to hcr full tnedical paynients beiiefit, plus all
15
               applica.ble.add-ons allowcd by.Alaska law.
16
                                        SI:CONI) CAUSE OF ACTION
17
                          (I3reach of the Covenant of Good I+aith and Fair llenling)
1s
           17..Plaintiff incorporates by reference the allegations in paragraphs .1-16 of hei Complaint.
19
           18. USA A owed a duty. of good faith attd fait` dealing to, its nanied insured; Elizabetli I-Iickey,.
20

21             arising froni the insurance contract and implied at law due to the "special .relatinnsliip"

22             between'the insurer and its first-pat•ty insured.
23
           19. USAA breached its.duties to Plaintiff, incltiding but not liinited to.tliefollowitig reasons:
24
                   a.. USAA. failed to timely or properly investigate or evaluatc Plaintiff s.medical
25.

26
                        payments claim;

27
         COMPLAINT                                                                              HICKG]'.1'. CISAA
                                                                                  CASE NO. 3PA-21-013—J2_ Cl.
28                                                                                             Page 3 oE.5 _




       Case 3:21-cv-00112-JWS Document 1-1 Filed 05/07/21 Page 3 of 5Exhibit A
                                                                                                         Page 3 of 5
.I                b: USAA failed to give at least edual treatment to Ivls. I-Iickey's interests as it didits ~
 2
                      Owll 1ntCPCSCS;
 3
                  c. USAA lias deilied or clelayecl paying all that is owed to Ms. I-lickey uiider lier I
 4
                      first=party auto insurance coverage without a reasonable basis.
 5

 6        20. Plaintiff lias becn damaged by USAA's breach of its dirties as to her cirtitling lier to.all

 7.           tort damages thc law allows, in an amount to be decided by an Alaska jury.
 8 .
          21. USAA has acted witliout regartl to Ms. I-Iickey's interests.
 g
          22. Plaintiff claims all available clainages firom tJS.AA that are legally.caus.ed liy ifs failui'e
10
              to fairly and tunely adjust the claim, breach ot`the covenailt of good faifh-and fair dealing,
tI
l;            and disregard ol' Ms. I-Iickey's interests, including biit not limited to damaaes for

13            eniotional. distress aild tinancial losses due to the iinancial pressures USAA .tactics
.14
              imposed on hcr; and punitive damages in a1i aniount to be decided by an Alaska jtrey.
15

16

17

18

19
20

21

22

23

24

25

,6
27     CO1v1PLA1NT                                                                      !-lIC.KGY I! USftA
                                                                             CASL NO. 3PA-21- .01312 CI
28
                                                                                          Page 4 of 5.




Case 3:21-cv-00112-JWS Document 1-1 Filed 05/07/21 Page 4 of 5Exhibit A
                                                                                               Page 4 of 5
                                                                                             I



 i              WHERCFORr, Plaintiff prays :for the following .relief:
 2
                L. ;Iudgment in favor of PlaintiFf and against Defendant USAA for comlietisatory daniages;
 3
                2. An award.bf pimitive damages agaiiast Defendant USAA;
 4
                3. An award oC prejudgment interest, attorneys'. fees and. costs to the maximuin exteitt
 5

 6                 allowed Uv. law;

 7              4. Sucli further and otlier relief as the Court. may deem just anddcquitable;.alid. '
 S
                5. A jury is demanded as to all issues so triaUle.
9
                   DATCD at Wasilla, Alaska, this           day of Marcli, 2021.
10
                                                         TI-IE LAW.OFFICE OF GRCGORY S. PARVIN

12

13
          .                                                        Gregor~% S~J'~rvin • AF3A No: 9809044
14


15
                                                                     S
lf

17

18,

19

20

2l    '


22

23 -

24 .

25

26

27

2s




              Case 3:21-cv-00112-JWS Document 1-1 Filed 05/07/21 Page 5 of 5Exhibit A
                                                                                                   Page 5 of 5
